Name: Commission Regulation (EC) No 1922/95 of 3 August 1995 amending Regulation (EEC) No 627/85 on storage aid and financial compensation for unprocessed dried grapes and figs
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  plant product
 Date Published: nan

 4. 8 . 95 (~EN | Official Journal of the European Communities No L 185/19 COMMISSION REGULATION (EC) No 1922/95 of 3 August 1995 amending Regulation (EEC) No 627/85 on storage aid and financial compensation for unprocessed dried grapes and figs Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1032/95 (2), and in particular Article 8 (7) thereof, Whereas Articles 3 and 6 of Commission Regulation (EEC) No 627/85 of 12 March 1985 (3), as last amended by Regulation (EC) No 1363/95 (4), lay down the periods covered by and deadlines for submission of applications by storage agencies for storage aid and financial compen ­ sation ; whereas the period covered by the first applica ­ tions appears too long in the specific case of dried figs which are quickly sold after being taken over for purposes other than human consumption ; whereas that period should therefore be reduced in order to avoid excessive delays in the reimbursement of storage costs and financial compensation to storage agencies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 The first subparagraph of Article 3 (2) of Regulation (EEC) No 627/85 is hereby replaced by the following : The first application for storage aid for products purchased during a given marketing year shall cover the period from the taking over of the products until 31 August in the case of dried figs and until 30 November in the case of dried grapes.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission ( ») OJ No L 49, 27 . 2. 1986, p. 1 . (*) OJ No L 105, 9 . 5 . 1995, p. 3 . if) OJ No L 72, 13 . 3 . 1985, p. 17. (4) OJ No L 132, 16 . 6 . 1995, p . 8 .